Cooper, «J.,
delivered the opinion of the court.
■ The court erred in instructing the jury to find for the state upon the issue joined upon the defendant’s plea in abatement. On the facts disclosed in evidence, the verdict on that plea should have been for the defendant. It is unquestionably shown that Mr. Finley, who was the attorney for the telegraph company alleged to have been defrauded, or attempted to be, by the forgery charged against the defendant, was before the grand jury as a private prosecutor, for the purpose of securing the indictment of the accused. It is true Mr. Finley states that he was not employed by the company in the prosecution. He testified: “I did it of my own motion. I was interested in seeing this defendant convicted, because I thought he was a great scoundrel.”
It is a serious mistake to suppose that the right of one accused or suspected of crime to the orderly and impartial administration of the law begins only after indictment. Immunity from prosecutions for indictable offenses, except by presentment by the grand jury, is declared and preserved by the organic law of this and all the other States, and, though, by reason of the secrecy of the proceedings before that body, its action is seldom brought in review, it cannot be doubted that one whose acts are there the subject of investigation is as much entitled to the just, impartial and unbiased judgment of that body as he is to that of the petit jury on his final trial, nor that it is as essential before the one body as *598the other that private ill will or malevolence shall be excluded.
The candid statement by Mr. Finley that he went before the grand jury because he thought the appellant to be a great scoundrel, and therefore desired his indictment and conviction, presents the precise reason why he should not. have gone before the jury, for it is just such influences the law forbids. He was not a witness before that body, and was not an officer having any duty to perform touching the matter under examination. His purpose must have been to advance in some way the prosecution ; and this is precisely what the law prohibits to be done. The case is covered by the decision in Durr v. State, 53 Miss., 425; Welch v. State, 68 Ib., 341.

The judgment is reversed, and cause remanded for anew trial.